UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2686



BARRINGTON F. WATKIS,

                                            Plaintiff - Appellant,

          versus

MICHAEL P. W. STONE, SECRETARY, DEPARTMENT OF
THE ARMY; RICHARD CHENEY, SECRETARY, DEPART-
MENT OF DEFENSE; CHARLES M. WIKER, Defense
Commissary Agency European Region; A. NEAL
NEWMAN, DA, Hq; LAWRENCE N. SELF, DA, Hq;
MR. CURTIS, DOD, Manager, Defense Commissary
Agency; MICHAEL LUDD, DOD, Product Manager,
Defense Commissary Agency; JAMES BECKER,
Colonel; WILLIAM H. OTT, Colonel,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-95-91-A)

Submitted:   May 1, 1997                      Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Barrington F. Watkis, Appellant Pro Se. Janet Rehnquist, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's order (1) denying his

motion for reconsideration of a prior order denying his motion for

appointment of counsel and (2) denying his motion for recusal. Our

review of the record and the district court's opinion discloses no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Watkis v. Stone, No. CA-95-91-A (E.D. Va. Oct. 7,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3